DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to “Claims filed on 1/13/2021”.  Applicant’s amendments of claims 1 and 11 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 1-20 are pending wherein claims 1, and 20 are independent.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/23/2019, 10/23/2019, 3/12/2020. 6/30/2020, 10/7/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" “embed” “align” “disposed” “on” “region” “edge” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “to make something an integral part of” “to arrange things to be in a proper position” “arranged” “function word indicating close proximity” “portion having no fixed boundaries” “the line where an area begins or ends” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claims 1-6, 9, 11-14, 16, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 2017/0084819 A1 hereinafter Lu).
Regarding Claim 1, Lu discloses in Fig 2: A method for forming a semiconductor device, the method comprising: recessing a device pad (206 Fig 3C) to below a top surface of an interconnect layer (204); depositing a cap (208/210) in the recess over the device pad;
forming a topography assist layer (222) by depositing material on conductive material of at least one alignment mark (224) (Examiner notes that Lu does not specifically state that the conductive line 224 serves as the alignment structure however, Examiner notes that “alignment” in  the limitation “alignment structure” is a manner and purpose for which the structure is used and hence any conductive structure that satisfies the structural details of the second landing pad will inherently function as an alignment structure; Similarly, since no structural details of the topography assist 
the topography assist layer aligned with each of the atleast one alignment mark so that an edge of the topography assist layer (bottom edge closer to the substrate as seen in Fig 2) does not extend past an edge of the atleast one alignment mark (a top edge of the alignment mark 224: Note that the claim does not specify which edges (edges parallel or perpendicular to the substrate) and thus one of ordinary skilled in the art could choose any edge of each of the structures so as to read on the claimed limitation); and
depositing device layers (212/214/216) conformally over the interconnect layer (204) such that the topography assist layer (222) causes a topographical feature (222 on sidelines of the memory layers 212/214) that is vertically aligned with the topography assist layer (See Fig 2) [0071-0076].

Regarding Claim 2, Lu discloses: The method as recited in claim 1, wherein the cap includes a metal nitride barrier [0073, 0074].

Regarding Claim 3, Lu discloses: The method as recited in claim 1, wherein the metal nitride barrier (208/210) includes tantalum nitride [0074, 0073].

Regarding Claim 4, Lu discloses: The method as recited in claim 1, further including forming the device pad (206) in a dielectric layer (Examiner notes that one of 
forming the at least one alignment mark (224) in the dielectric layer of the interconnect layer in an alignment region (See Fig 2).

Regarding Claim 5, Lu discloses: The method as recited in claim 1, further including forming a block mask (Fig 3B: 304) over the alignment region to recess the device pad (206: Fig 3C).

Regarding Claim 6, Lu  discloses in Fig 2: The method as recited in claim 1, Lu further discloses wherein each of the device pad (206) and the atleast one alignment mark(224) are formed of copper [0072, 0077].

Regarding Claim 9, Lu discloses in Fig 2: The method as recited in claim 1, further including forming a memory device (comprising device layers 212/214/216) in an aligned area (area of the device that is aligned with the device pad 206) over the device pad (206) by removing the device layers (212/214/216 are removed outside of the aligned areas) outside of the aligned area (See Fig 3G).

Regarding Claim 11, Lu discloses: A method for forming a semiconductor device, the method comprising:

depositing a cap (208/210) forming a conductive buffer in the recess over the device pad; forming a topography assist layer (218) by depositing material on conductive material of at least one alignment mark selective to the cap (See Fig 2); and
(Examiner notes that Lu does not specifically state that the conductive line 224 serves as the alignment structure however, Examiner notes that “alignment” in  the limitation “alignment structure” is a manner and purpose for which the structure is used and hence any conductive structure that satisfies the structural details of the second landing pad will inherently function as an alignment structure; Similarly, since no structural details of the topography assist layer are claimed, any layer that is deposited in the alignment region is capable of functioning as a topography assist layer; Also see US 20060276034 A1 to Blanchard which discloses an alignment region formed adjacent to a memory region); 
the topography assist layer aligned with each of atleast one alignment mark so that an edge of the topography assist layer (bottom edge closer to the substrate as seen in Fig 2) does not extend past an edge of the atleast one alignment mark (a top edge of the alignment mark 224: Note that the claim does not specify which edges (edges parallel or perpendicular to the substrate) and thus one of ordinary skilled in the art could choose any edge of each of the structures so as to read on the claimed limitation); and


Regarding Claim 12, Lu  discloses in Fig 2: The method as recited in claim 11, Lu further discloses wherein each of the device pad (206) and the atleast one alignment mark(224) are formed of copper [0072, 0077].

Regarding Claim 13, Lu discloses in Fig 2: The method as recited in claim 11, wherein forming the topography assist layer (218) further comprises: performing chemical vapor deposition of a selective metal [0079].

Regarding Claim 14, Lu discloses in Fig 2: The method as recited in claim 11, wherein forming the topography assist layer further comprises: performing electroless plating of a selective metal [0083]. Examiner discloses depositing the interconnect layers 206/224 using electroless plating and one of ordinary skilled in the art would find it obvious to use the same process for deposition of 218 which reads on the claimed topography assist layer.

Regarding Claim 16, Lu discloses: The method as recited in claim 11, wherein the cap (208/210) is formed from a metal nitride [0073, 0074].

Regarding Claim 17, Lu discloses: The method as recited in claim 11, wherein the metal nitride (208/210) includes tantalum nitride [0074, 0073].

Regarding Claim 19, Lu discloses: The method as recited    in    claim 11,    wherein the    cap (208/210) is coplanar with a top surface of the interconnect layer (204).

Regarding Claim 20, Lu discloses: The method as recited in claim 11, further comprising: removing the block mask (302) by an etching process selective to a dielectric material of the interconnect layer (204) [0081-0082).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 2017/0084819 A1 hereinafter Lu) and further in view of Yang et al (US 2015/0228572 A1 hereinafter Yang).
Regarding Claim 18, Lu discloses: The method as recited in claim 16.
Lu does not disclose: wherein the metal nitride includes cobalt nitride.
However, Yang in a similar method discloses in Fig 13 wherein the metal nitride barrier (24) includes cobalt nitride [0043].
References Lu and Yang are analogous art because they both are directed to manufacturing of memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify process of Lu with the specified features of Yang because they are from the same field of endeavor.
.

Claims 1, 7, 8, 11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over an alternative interpretation of Lu et al (US 2017/0084819 A1 hereinafter LuAlt).
Regarding Claim 1, LuAlt discloses in Fig 2: A method for forming a semiconductor device, the method comprising: recessing a device pad (206 Fig 3C) to below a top surface of an interconnect layer (204); depositing a cap (208/210) in the recess over the device pad;
forming a topography assist layer (218 over 224) by depositing material on conductive material of at least one alignment mark (224) (Examiner notes that Lu does not specifically state that the conductive line 224 serves as the alignment structure however, Examiner notes that “alignment” in  the limitation “alignment structure” is a manner and purpose for which the structure is used and hence any conductive structure that satisfies the structural details of the second landing pad will inherently function as an alignment structure; Similarly, since no structural details of the topography assist layer are claimed, any layer that is deposited in the alignment region is capable of functioning as a topography assist layer; Also see US 20060276034 A1 to Blanchard which discloses an alignment region formed adjacent to a memory region); 


depositing device layers (212/214/216) conformally over the interconnect layer (204) such that the topography assist layer (222) causes a topographical feature (222 on sidelines of the memory layers 212/214) that is vertically aligned with the topography assist layer (See Fig 2) [0071-0076].

    PNG
    media_image1.png
    586
    807
    media_image1.png
    Greyscale

Regarding Claim 7, LuAlt discloses in Fig 2: The method as recited in claim 1, wherein forming the topography assist layer (218) further comprises: performing chemical vapor deposition of a selective metal [0079].

Regarding Claim 8, LuAlt discloses in Fig 2: The method as recited in claim 1, wherein forming the topography assist layer further comprises: performing electroless plating of a selective metal [0083]. Examiner discloses depositing the interconnect layers 206/224 using electroless plating and one of ordinary skilled in the art would find it obvious to use the same process for deposition of 218 which read son the claimed topography assist layer.

Regarding Claim 11, LuAlt discloses: A method for forming a semiconductor device, the method comprising:
forming an interconnect layer (204) with at least an alignment region and a device region; patterning a block mask (302) over the alignment region; recessing a pad (206) in the device region to form a recess (306);
depositing a cap (208/210) forming a conductive buffer in the recess over the device pad; forming a topography assist layer (218) by depositing material on conductive material of at least one alignment mark selective to the cap (See Fig 2); and
(Examiner notes that Lu does not specifically state that the conductive line 224 serves as the alignment structure however, Examiner notes that “alignment” in  the limitation “alignment structure” is a manner and purpose for which the structure is used and hence any conductive structure that satisfies the structural details of the second 
the topography assist layer aligned with each of the atleast one alignment mark so that an edge of the topography assist layer (side edges perpendicular to the substrate as seen in Fig 2) does not extend past an edge of the atleast one alignment mark (side edges of the alignment mark 224: Note that the claim does not specify which edges (edges parallel or perpendicular to the substrate) of the topography assist layer and the alignment mark are aligned and thus one of ordinary skilled in the art could choose any edge of each of the structures so as to read on the claimed limitation); and
depositing device layers (212/214/216) conformally over the interconnect layer (204) such that the topography assist layer (222) causes a topographical feature (222 on sidelines of the memory layers 212/214) that is vertically aligned with the topography assist layer (See Fig 2) [0071-0076].

Regarding Claim 13, LuAlt discloses in Fig 2: The method as recited in claim 11, wherein forming the topography assist layer (218) further comprises: performing chemical vapor deposition of a selective metal [0079].

Regarding Claim 14, LuAlt discloses in Fig 2: The method as recited in claim 11, wherein forming the topography assist layer further comprises: performing electroless .

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 2017/0084819 A1 hereinafter Lu) and further in view of Daughton et al (US 2005/0242382 A1 hereinafter Daughton).
Regarding Claim 10 (15), Lu discloses: The method as recited in claim 1 (11), further including:
forming vias (vias in ILD above 226 – see Fig 3i) down to the memory device (212/214/216) through a dielectric fill over the interconnect layer (204) and down to the alignment mark (224) through the dielectric fill and the topographic assist layer (222);
forming vias (vias formed below pads 206 and 224) up to each of the device pad and the alignment mark through the interconnect layer (204); and
filling each of the vias with a conductive material (same material as 206/224 which is conductive) to form contacts.
Lu does not specifically disclose that the vias formed below the device pad and the alignment mark are formed through the substrate and the interconnect layer.
However, Daughton in a similar memory device teaches in Fig 1: that the vias formed (26/29) under the memory layers are formed under the device pad (25’) and through the substrate (10’’’) and interconnect layer (10iv and 11). Note that a substrate 
References Lu and Daughton are analogous art because they both are directed to manufacturing of memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify process of Lu with the specified features of Daughton because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Lu and Daughton so that the vias formed below the device pad and the alignment mark are formed through the substrate and the interconnect layer as taught by Daughton in Lu’s method since this provides for integration of memory devices and necessary peripheral circuitry and interconnects into the BEOL by providing electrical connectivity.
Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive. With regards to claim 1 and 11, Applicant argues in page 10 para 002 that “The structure identified by reference number 22 is a blanket layer. It is merely a deposited layer formed across the entirety of the substrate. There is no alignment of this blanked deposited layer to any underlying structure. Therefore, Lu fails to teach or suggest “topography assist layer over and aligned with each of at least one alignment mark so that an edge of the topography assist layer does not extend past an edge of the at least one alignment mark”, as recited in amended claims 1 and 11.”.
In response, the Office respectfully disagrees and notes that as shown in the rejection above, the claim does not specifically claim which edge of the topography 

    PNG
    media_image2.png
    575
    799
    media_image2.png
    Greyscale

Therefore, for reasons cited above, Claims 1 and 11 stand rejected in view of Lu et al (US 2017/0084819 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811